Per Curiam:

The plaintiff in this case is a private foreign corporation, and it was conceded upon the trial that it had not at the commencement of the action complied with the corporation laws of the state of Kansas, but it was proved that, prior to the trial of the case, it had complied therewith, and had received a certificate from the secretary of state evidencing that fact.
The sole question presented in this case is whether the corporation, not having filed the statement and procured the certificate required by law before the commencement of the action, could comply with the law thereafter and maintain the action. The court below decided this question in the negative and dismissed the action. The judgment is reversed on the authority of The State v. Book Co., 69 Kan. 1, 76 Pac. 411, Deere v. Wyland, 69 id. 255, 76 Pac. 863, and Hamilton v. Reeves & Co., 69 id. 844, 76 Pac. 418.